       Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NORTH DAKOTA
                                   WESTERN DIVISION

 JOHN DUFFY, Individually and on Behalf of All CASE NO:
 Others Similarly Situated,

 v.
                                                         Collective Action Under
 CONOCOPHILLIPS COMPANY                                  29 U.S.C. § 216(b)


                       CLASS AND COLLECTIVE ACTION COMPLAINT

                                              SUMMARY

        1.      Plaintiff John Duffy brings this lawsuit to recover unpaid overtime wages and other

damages from ConocoPhillips Company under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”).

        2.      Duffy and the other workers like him regularly worked for ConocoPhillips in excess

of 40 hours each week. But these workers never received overtime for hours worked in excess of 40

hours in a single workweek.

        3.      Instead of paying overtime as required by the FLSA, ConocoPhillips improperly

classified Duffy and similarly situated workers as independent contractors and paid them a daily rate

with no overtime compensation. This collective action seeks to recover the unpaid overtime wages

and other damages owed to these workers.

                                     JURISDICTION AND VENUE

        4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.
       Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 2 of 12



        6.      Duffy performed work for ConocoPhillips in this District and Division in Watford

City, North Dakota.

                                              THE PARTIES

        7.      Duffy worked for ConocoPhillips as a company man 1 from approximately 2013 until

2018. Throughout his employment with Conoco, he was paid a day-rate with no overtime

compensation and was classified as an independent contractor. His consent to be a party plaintiff is

attached as Exhibit 1.

        8.      Duffy brings this action on behalf of himself and all other similarly situated company

men who were classified as independent contractors and paid under ConocoPhillips’ day-rate system.

ConocoPhillips paid each of these workers a flat amount for each day worked and failed to pay them

overtime for all hours that they worked in excess of 40 hours in a workweek in accordance with the

FLSA. The class of similarly situated employees sought to be certified is defined as follows:

        All oilfield workers who were or are employed as a Completions Supervisor or
        “company man” by ConocoPhillips classified as independent contractors and
        paid a day-rate during the last three (3) years.

        9.      ConocoPhillips Company may be served with process through its registered agent

United States Corporation Company, 1709 N. 19th Street, Suite 3, Bismarck, North Dakota 58501.

                                    COVERAGE UNDER THE FLSA

        10.     At all times hereinafter mentioned, ConocoPhillips has been an employer within the

meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).




1 For clarity and convenience, Duffy will utilize the terms “company man” and “company men” which, in the

oil and gas industry, and specifically at ConocoPhillips facilities, is used interchangeably with Completions
Supervisor.


                                                   ~2~
      Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 3 of 12



       11.     At all times hereinafter mentioned, ConocoPhillips has been part of an enterprise

within the meaning of the FLSA, 29 U.S.C. § 203(r).

       12.     At all times hereinafter mentioned, ConocoPhillips has been part of an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of Section

3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged

in commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by any

person and in that said enterprise has had and has an annual gross volume of sales made or business

done of not less than $10,000,000.

       13.     At all times hereinafter mentioned, Duffy and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

       14.     As will be shown through this litigation, ConocoPhillips treated Duffy, and all of its

workers that it classified as independent contractors and paid a day rate without overtime

compensation, as employees and uniformly dictated the pay practices to which Duffy and the Putative

Class Members were subjected.

       15.     ConocoPhillips’ misclassification of Duffy and the Putative Class Members as

independent contractors does not alter their status as employers for purposes of this collective action

under the FLSA.

                                                FACTS

       16.     ConocoPhillips is an oil and natural gas exploration and production company

operating worldwide and throughout the United States. In order to provide services to many of its

customers, ConocoPhillips contracts with certain companies to provide it with personnel to perform

the necessary work.




                                                ~3~
      Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 4 of 12




       17.     Many of these company men worked for ConocoPhillips on a day-rate basis, were

misclassified as independent contractors, and make up the proposed Putative Class. The alleged

“employees” at issue are subjected to the same or similar illegal pay practices for similar work.

Specifically, ConocoPhillips classified all these workers as independent contractors and paid them a

flat sum for each day worked, regardless of the number of hours that they worked that day (or in that

workweek) and failed to provide them with overtime pay for hours that they worked in excess of 40

hours in a workweek.

       18.     For example, Duffy worked for ConocoPhillips as a company man from approximately

2013 until 2018.

       19.     Throughout his employment with Conoco, Duffy was classified as an independent

contractor and paid on a day-rate basis.




                                               ~4~
       Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 5 of 12



        20.     As a company man, Duffy’s primary job duties included operating oilfield machinery,

performing maintenance on the equipment used, and working with other oilfield employees to insert

plugs, packers, and other blocking devices down well.

        21.     Duffy worked well in excess of 40 hours each week while employed by Conoco, often

for weeks at time.

        22.     The work Duffy performed was an essential part of ConocoPhillips’ core business.

        23.     During Duffy’s employment with ConocoPhillips while he was classified as an

independent contractor, ConocoPhillips exercised control over all aspects of his job. ConocoPhillips

did not require any substantial investment by Duffy in order for him to perform the work required of

him. ConocoPhillips determined Duffy’s opportunity for profit and loss. Duffy was not required to

possess any unique or specialized skillset (other than that maintained by all other workers in his

respective position) to perform their job duties.

        24.     Duffy worked exclusively for ConocoPhillips from approximately 2013 until 2018.

        25.     Indeed, ConocoPhillips controlled all of the significant or meaningful aspects of the

job duties performed by Duffy.

        26.     ConocoPhillips ordered the hours and locations Duffy worked, tools used, and rates

of pay received.

        27.     Even though Duffy often worked away from ConocoPhillips’ offices without the

presence of a direct supervisor employed by Conoco, ConocoPhillips still controlled all aspects of

Duffy’s job activities by enforcing mandatory compliance with ConocoPhillips and/or its client’s

policies and procedures.

        28.     No real investment was required of Duffy to perform his job. More often than not,

Duffy utilized equipment provided by ConocoPhillips to perform his job duties. Duffy did not provide

the equipment he worked with on a daily basis. ConocoPhillips and/or its clients made the large capital


                                                    ~5~
       Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 6 of 12



investments in buildings, machines, equipment, tools, and supplied in the business in which Duffy

worked.

        29.     Duffy did not incur operating expenses like rent, payroll, marketing, and insurance.

        30.     Duffy was economically dependent on ConocoPhillips during his employment.

        31.     ConocoPhillips set Duffy’s rates of pay and work schedule, and ConocoPhillips

prohibited him from working jobs for other companies while working on jobs for Conoco.

        32.     ConocoPhillips directly determined Duffy’s opportunity for profit and loss. Duffy’s

earning opportunities were based on the number of days ConocoPhillips scheduled him to work.

        33.     Very little skill, training, or initiative was required of Duffy to perform his job duties.

        34.     Indeed, the daily and weekly activities of the Putative Class Members were routine and

largely governed by standardized plans, procedures, and checklists created by ConocoPhillips and/or

its clients. Virtually every job function was pre-determined by ConocoPhillips and/or its clients,

including the tools to use at a job site, the data to compile, the schedule of work, and related work

duties. The Putative Class Members were prohibited from varying their job duties outside of the pre-

determined parameters. Moreover, the job functions of the Putative Class Members were primarily

manual labor/technical in nature, requiring little to no official training, much less a college education

or other advanced degree. The Putative Class Members did not have any supervisory or management

duties. Finally, for the purposes of an FLSA overtime claim, the Putative Class Members performed

substantially similar job duties related to servicing energy operations in the field.

        35.     Duffy performed routine manual and technical labor duties that were largely dictated

by ConocoPhillips and/or its clients.

        36.     Duffy was not employed by ConocoPhillips on a project-by-project basis. In fact, while

Duffy was classified as an independent contractor, he was regularly on call for ConocoPhillips and/or

its clients and were expected to drop everything and work whenever needed.


                                                  ~6~
       Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 7 of 12



        37.     Duffy and all the Putative Class Members perform the same or similar job duties. They

are also subjected to the same or similar policies and procedures which dictate the day-to-day activities

performed by each person.

        38.     The Putative Class Members also worked similar hours and were denied overtime as a

result of the same illegal pay practice. The Putative Class Members all worked in excess of 40 hours

each week and were often scheduled for 12 hour shifts for weeks at a time.

        39.     ConocoPhillips paid Duffy and the Putative Class Members a day rate.

        40.     ConocoPhillips did not pay Duffy and the Putative Class Members overtime.

        41.     ConocoPhillips did not pay Duffy and the Putative Class Members a salary.

        42.     ConocoPhillips misclassified Duffy and the Putative Class Members as independent

contractors.

        43.     Duffy and all other Putative Class Members had the similar job duties regardless of

whether they were hired directly by ConocoPhillips or through a staffing company.

        44.     If hired through a staffing company, Duffy and all other Putative Class Members had

the same job duties regardless of which staffing company they were hired through.

        45.     Duffy and all other Putative Class Members were subject to the same pay practices

regardless of whether they were hired directly by ConocoPhillips or through a staffing company.

        46.     If hired through a staffing company, Duffy and all other Putative Class Members were

subject to the same pay practices regardless of which staffing company they were hired through.

        47.     Duffy and all other Putative Class Members were paid a day rate regardless of whether

they were hired directly by ConocoPhillips or through a staffing company.

        48.     If hired through a staffing company, Duffy and all other Putative Class Members were

paid a day rate regardless of which staffing company they were hired through.




                                                 ~7~
      Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 8 of 12



       49.     Duffy and all other Putative Class Members were all not paid overtime regardless of

whether they were hired directly by ConocoPhillips or through a staffing company.

       50.     If hired through a staffing company, Duffy and all Putative Class Members were not

paid overtime regardless of which staffing company they were hired through.

       51.     Duffy and all Putative Class Members were classified as independent contractors based

on the same ConocoPhillips policies whether they were hired directly by ConocoPhillips or through a

staffing company.

       52.     If hired through a staffing company, Duffy and all other Putative Class Members were

classified as independent contractors based on the same ConocoPhillips policies regardless of which

staffing company they were hired through.

       53.     ConocoPhillips’ policy of failing to pay its independent contractors, including Duffy,

overtime violates the FLSA because these workers are, for all purposes, employees performing non-

exempt job duties.

       54.     Because ConocoPhillips misclassified as independent contractors Duffy and

ConocoPhillips’ other purported independent contractors, they should receive overtime for all hours

that they worked in excess of 40 hours in each workweek.

       55.     ConocoPhillips’ day-rate system violates the FLSA because Duffy and those similarly

situated did not receive any overtime pay for hours worked over 40 hours each week.

                                        FLSA VIOLATIONS

       56.     As set forth herein, ConocoPhillips has violated, and is violating, Section 7 of the

FLSA, 29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the

production of goods for commerce within the meaning of the FLSA for workweeks longer than 40

hours without compensating such employees for their employment in excess of 40 hours per week at

rates no less than 1.5 times the regular rates for which they were employed.


                                                ~8~
         Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 9 of 12



         57.    ConocoPhillips knowingly, willfully, or in reckless disregard carried out this illegal

pattern or practice of failing to pay the Putative Class Members overtime compensation.

ConocoPhillips’ failure to pay overtime compensation to these employees was neither reasonable, nor

was the decision not to pay overtime made in good faith.

         58.    Accordingly, Duffy and all those who are similarly situated are entitled to overtime

wages under the FLSA in an amount equal to 1.5 times their rate of pay, plus liquidated damages,

attorney’s fees and costs.

                             CLASS AND COLLECTIVE ACTION ALLEGATIONS

         59.    Duffy incorporates all previous paragraphs and allege that the illegal pay practices

ConocoPhillips imposed on them were likewise imposed on the members of the Classes.

         60.    Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

         61.    Numerous other individuals who worked with Duffy indicated they were improperly

classified as independent contractors, paid in the same manner, performed similar work, and were not

properly compensated for all hours worked as required by state and federal wage laws.

         62.    Based on his experiences and tenure with Conoco, Duffy is aware that ConocoPhillips’

illegal practices were imposed on the members of the Class.

         63.    The members of the Class were all improperly classified as independent contractors

and not afforded the overtime compensation when they worked in excess of forty 40 per week.

         64.    ConocoPhillips’ failure to pay wages and overtime compensation at the rates required

by state and/or federal law result from generally applicable, systematic policies, and practices which

are not dependent on the personal circumstances of the members of the Class.

         65.    Duffy ’s experiences are therefore typical of the experiences of the members of the

Class.


                                                ~9~
      Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 10 of 12



        66.      The specific job titles or precise job locations of the various members of the Class do

not prevent class or collective treatment.

        67.      Duffy does not have any interest contrary to, or in conflict with, the members of the

FLSA Class as defined below. Like each member of the Class, Duffy has an interest in obtaining the

unpaid overtime wages owed under state and/or federal law.

        68.      A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        69.      Absent this action, many members of the Class likely will not obtain redress of their

injuries and ConocoPhillips will reap the unjust benefits of violating the FLSA and applicable state

labor laws.

        70.      Furthermore, even if some of the members of the Class could afford individual

litigation against Conoco, it would be unduly burdensome to the judicial system.

        71.      Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

        72.      The questions of law and fact common to each of the members of the Class

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

              (a) Whether ConocoPhillips employed the members of the Class within the meaning of
                  the FLSA;

              (b) Whether the members of the Class were improperly misclassified as independent
                  contractors;

              (c) Whether ConocoPhillips’ decision to classify the members of the Class as independent
                  contractors was made in good faith;

              (d) Whether ConocoPhillips’ decision to not pay time and a half for overtime to the
                  members of the Class was made in good faith;

              (e) Whether ConocoPhillips’ violation of the FLSA was willful; and


                                                  ~ 10 ~
      Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 11 of 12



              (f) Whether ConocoPhillips’ illegal pay practices were applied uniformly across the nation
                  to all members of the Class.

        73.      Duffy’s claims are typical of the claims of the members of the Class. Duffy and the

members of the Classes sustained damages arising out of ConocoPhillips’ illegal and uniform

employment policy.

        74.      Duffy knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.

        75.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective and class action treatment.

                                             JURY DEMAND

        76.      Duffy demands a trial by jury.

                                            RELIEF SOUGHT

        77.      WHEREFORE, Duffy prays for judgment against ConocoPhillips as follows:

              (a) An Order designating the Potential Putative FLSA Class as a collective action and
                  permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly
                  situated individuals with instructions to permit them to assert timely FLSA claims in
                  this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

              (b) For an Order pursuant to Section 16(b) of the FLSA finding ConocoPhillips liable for
                  unpaid back wages due to Duffy, Cordova, and the Potential Putative FLSA Class for
                  liquidated damages equal in amount to their unpaid compensation;

              (c) For an Order awarding attorneys’ fees, penalties, costs and pre- and post-judgment
                  interest; and

              (d) For an Order granting such other and further relief as may be necessary and
                  appropriate.

                                                  Respectfully submitted,

                                                  By: /s/ William R. Liles

                                                     Michael A. Josephson
                                                     State Bar No. 24014780

                                                  ~ 11 ~
Case 1:19-cv-00184-DLH-CRH Document 1 Filed 09/03/19 Page 12 of 12



                                 mjosephson@mybackwages.com
                                 Andrew W. Dunlap
                                 State Bar No. 24078444
                                 adunlap@mybackwages.com
                                 William R. Liles
                                 State Bar No. 24083395
                                 wliles@mybackwages.com
                                 JOSEPHSON DUNLAP
                                 11 Greenway Plaza, Suite 3050
                                 Houston, Texas 77046
                                 713-352-1100 – Telephone
                                 713-352-3300 – Facsimile

                                 AND

                                 Richard J. (Rex) Burch
                                 State Bar No. 24001807
                                 Fed. Id. 21615
                                 BRUCKNER BURCH, P.L.L.C.
                                 8 Greenway Plaza, Suite 1500
                                 Houston, Texas 77046
                                 713-877-8788 – Telephone
                                 713-877-8065 – Facsimile
                                 rburch@brucknerburch.com

                                 ATTORNEYS IN CHARGE FOR PLAINTIFF




                              ~ 12 ~
